Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on August 24, 2021 have been received. Claims 2, 4 and 10-12 are canceled by applicant.

Claims 1, 7, 8 and 13-22 are pending, claims 14-20 are withdrawn from further consideration, and claim 1, 7, 8, 13 and 21-22 were examined on the merits.

Claims 14-19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/18/2019.

Answer to Arguments:
Withdrawn Objection(s) and Rejection(s):

The objection to claim 2 is not reinstated because claim 2 is canceled by applicant on 08/24/2021.

Claims 2 and 4 are canceled by applicant as indicated in the amendments filed on 08/24/2021, therefore the rejection of claims 2 and 4 under 35 U.S.C. 103 as being unpatentable over Igura and Portmann-Lanz and further in view of Portmann-Lanz et al, is not reinstated.
	
The previous rejection of claims 1, 7-8 and 10-13 under 35 U.S.C. 103 as being unpatentable over previously cited Igura et al in view of previously cited Portmann-Lanz et al as evidenced by previously cited Brennand et al., and the previous rejection of claims 1, 7-8, 13 and 21-22 under 35 U.S.C. 103 as being unpatentable over previously cited Igura and Portmann-Lanz as applied to claims 1, 7-8 and 13 

In response to applicant's arguments against the Portmann-Lanz et al. and Igura et al. references individually (pages 5-7 of Remarks filed on 08/24/2021) as applied in the previous 103 rejections of claims 1, 7, 8 and 13-22 under 35 U.S.C. 103, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In this case, applicant argues (page 5 last paragraph –continued on p.6 1st paragraph of Remarks filed on 08/24/2021) that; 
“The applied reference by Portmann-Lanz et al. teaches isolation of the MSCs from first and third trimester chorion and amnion and first trimester chorionic villi while the claimed invention discloses isolation of specific neural progenitor cells from the term placenta. However, at both the stages, the chorion and amnion cells are ontologically and morphologically different. In addition, the term placental cells are composed of unique components that may be impacted by the hormones and other chemicals released at the time of birth. While the first and third trimester pertain to incomplete development of brain and spinal cord of the infant, hence the chorion and amnion cells in first and third trimester are different as compared to that of the same cells of a term placenta.”.
	
These arguments are considered but are not persuasive because Portmann-Lanz et al. explicitly teach cells from third trimester tissue collected after cesarean sections of healthy donors (page 665 right-hand column 1st paragraph), all placenta-derived cells expressed surface cell markers, CD73 and CD90 positive, and CD34 and HLA-DR (MHC II) negative (see for example, p. 670 Figure 3D, related descriptions, and p. 667 right-hand column last paragraph-continued on p. 668 left-hand column 1st -3rd paragraphs). Portmann-Lanz et al. also teach CD133 and nestin-positive neural progenitor cells (neurogenic differentiation of all placenta-derived cells, neural progenitor cells expressing nestin and CD133) (see p. 
Moreover, Igura et al. teaches progenitor cells (PDMPCs) from chorionic villi, i.e., villous tissue, of term human placenta expressing CD90 and CD73 surface markers, do not express CD34 and HLA-DR, and further teach progenitor cells after neural differentiation express neural stem/progenitor cell markers nestin and CD133 (see p. 551 left-hand column 1st and 3rd paragraphs). As such contrary to applicant’s arguments Igura et al. teach and make obvious the claimed neural progenitor cells.

Applicant argues (page 6 last paragraph –continued on p. 6 of Remarks filed on 08/24/2021) that; 
“The Portmann-Lanz et al. 2010 reference illustrates how cells change during gustation, in this unpredictable area of this unpredictable art - apparently going from CD34 positive to CD34 negative as shown in the Applicant's disclosure. Further, one need only recall that all of the distinct and divergent cells of an adult mammal differentiate from the first zygote to appreciate how unpredictable differentiation may be. The presently claimed inventions are amended to isolating specific neural progenitor cells (nestin+, SOX2+, vimentin+) while the Portmann-Lanz et al. teaches isolation of MSCs which may be the descendant cell lineage of neural progenitor cells, and hence all MSCs may not be considered as differentiated into the neural progenitor cells (nestin+, SOX2+, vimentin+). “.

However, as indicated above Igura et al. teach progenitor cells after neural differentiation express neural stem/progenitor cell markers nestin and CD133 (see p. 551 left-hand column 1st and 3rd paragraphs).

Applicant argues (page 6 last paragraph –continued on p. 7 of Remarks filed on 08/24/2021) that; 

“The third applied reference by Brennand et al. '835 for which the Office contends that the Brennand et al. '835 teaches nestin, SOX2, and vimentin as neural progenitor cell markers. The Brennand et al. '835 does not teach use of such cell markers to treat birth-induced brain injury.”
….
“Nevertheless, the Applicant respectfully submits that the combination of the base references of Igura et al., Portmann-Lanz et al., Brennand et al. '835, and Portmann-Lanz(2) et al. with this additional art of Semenov et al. fails to cure the above noted deficiencies of the base references and thus still fails to in any way teach, suggest, disclose or remotely hint at the above distinguishing features of the presently claimed invention.”.

st and 3rd paragraphs), and Portmann-Lanz et al. explicitly teach cells from third trimester tissue collected after cesarean sections of healthy donors (page 665 right-hand column 1st paragraph), all placenta-derived cells expressed surface cell markers, CD73 and CD90 positive, and CD34 and HLA-DR (MHC II) negative (see for example, p. 670 Figure 3D, related descriptions, and p. 667 right-hand column last paragraph-continued on p. 668 left-hand column 1st -3rd paragraphs). Portmann-Lanz et al. also teach CD133 and nestin-positive neural progenitor cells (neurogenic differentiation of all placenta-derived cells, neural progenitor cells expressing nestin and CD133) (see p. 671 Figure 4 K, and related descriptions, and p. 670 left-hand column last paragraph).

In addition, before the effective filing date of the invention Jones et al. (PLoS ONE, 2012, Vol. 7, Issue 9: e43395, p. 1-15) teach term human placental stem cells generated from villous tissue (after delivery) (I-CSC) express SOX2 and vimentin (see for example, p. 7 Figure 5d, % expression of SOX2 correlated to I-CSC, and p. 3 right-hand column last paragraph, p. 11 left-hand column 2nd paragraph, and p. 6 left-hand column last paragraph), and expression of Oct-4 in human placental stem cells generated from villous tissue (after delivery) (I-CSC) (see figure 5b % expression of OCT4A all variants in I-CSC) As such contrary to applicant’s arguments cited prior art inherently teach the claimed neural progenitor cells.

Furthermore, as indicated in the 103 rejection below, before the effective filing date of the invention Gonzales-Portillo et al. who teach stem cell therapy for neonatal hypoxic-ischemic encephalopathy (HIE), and further teach “In parallel, placental tissue obtained during prenatal chorionic villous sampling or at delivery can be a good source of autologous stem cells which can be transplanted during the last month of gestation or the first few months after delivery if neurodegeneration is detected in the baby”.
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that teaches chorion- and villous stroma-derived cells showed a significant better neurogenic st paragraph), all placenta-derived cells expressed surface cell markers, CD73 and CD90 positive, and CD34 and HLA-DR (MHC II) negative, and CD133 and nestin-positive neural progenitor cells. Because, Igura et al. teaches progenitor cells (PDMPCs) from chorionic villi, i.e., villous tissue, of term human placenta expressing CD90 and CD73 surface markers, do not express CD34 and HLA-DR, and further teach progenitor cells after neural differentiation express neural stem/progenitor cell markers nestin and CD133. Because, Jones et al. teach term human placental stem cells generated from villous tissue after delivery express SOX2, vimentin, and Oct-4. The motivation would be in Gonzales-Portillo et al. who teach stem cell therapy for neonatal hypoxic-ischemic encephalopathy (HIE), and further teach “In parallel, placental tissue obtained during prenatal chorionic villous sampling or at delivery can be a good source of autologous stem cells which can be transplanted during the last month of gestation or the first few months after delivery if neurodegeneration is detected in the baby”.


 

Objection:
Claim 1 (as amended) is objected to because of the following informalities:  
In claim 1, line 5, replace “vimenin” with –vimentin--.
In claim 1, line 8, replace “birth induced-brain” with –birth-induced brain--.
Appropriate correction is required.

Claim Rejection - Improper Markush Grouping:
Claims 1, 7, 8, 13 and 21 -22 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117 (I).

In this case, the members of the Markush grouping “neural progenitor cells being at least one of the neural progenitor cells comprising nestin+, SOX2+, and vimenin+” as recited in claim 1, do not all belong to the same art-recognized class, they are not known in the art to be structurally or functionally equivalent and they do not share a common use. 
In this case, for example, SOX2 (SRY-Box Transcription Factor 2) is a transcriptional factor, while nestin is a type VI intermediate filament protein, and vimentin (vimenin is a typo) is a type III intermediate filament protein, as such the recited members are not functionally or structurally equivalent, and share a common feature or use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 7-8, 13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over 


Igura teaches isolation of progenitor cells (PDMPCs) from chorionic villi, i.e., villous tissue, of term human placenta. (Page 543, Background, Methods, Results, and Discussion). More particularly, Igura teaches PDMPCs were isolated from chorionic villi of human placentas after delivery (38-40 weeks of gestation). (Page 543, Methods). Igura teaches the PDMPCs express CD73 and CD90, but not CD73 and HLA-DR. (Page 243, Results). Igura further teaches PDMPC differentiated into typical neural lineage morphology when cultured in neural induction medium for 24 hours. (Page 549, Differentiation of neural cells). Igura teaches the induced PDMPCs expressed a variety of neural markers, including nestin, NSE, βIII-tubulin, GFAP and MBP. (Page 549, Differentiation of neural cells). As such, Igura teaches generating neural progenitor cells (NPCs) from placental villous tissue of a term human placenta.

Although Igura does not teach brain injury is acute asphyxia/hypoxia or birth induced-brain injury. However, Igura teaches the cells are useful in regenerative medicine with little ethical conflict (see page 543, Discussion). 

Moreover, Portmann-Lanz teaches mesenchymal stem cells (MSCs) isolated from first and third trimester chorion and amnion and first trimester chorionic villi can be differentiated into to nestin+ CD133+ NPCs. (Abstract; page 670, Neurogenic differentiation; page 672, second column; FIG. 4).  
Portmann-Lanz further teaches:
Our results suggest that placenta-derived MSCs-as they have a neurogenic potential-might serve as a source for autologous stem cell graft for neural regeneration. Several studies have shown in animal model of neural degeneration that transplantation of neural stem cells or cells capable to differentiate into neurons can engraft in neural tissue and lead to functional improvement. (Page 672, second column). 

Portmann-Lanz teaches the MSCs express CD73 and CD90, but do not express CD34 or MHC II. (Page 664, Results). The instant specification evidences “HLA-DR is an MHC class II cell surface receptor +, CD90+, CD34-, HLA-DR- mesenchymal cells. 

Portmann-Lanz further teaches:
Among all problems in perinatal medicine, brain injury in the premature infant and prevention of that injury is of particular importance. Approximately 12% of newborns are born prematurely. Of these children, the majority survives the neonatal period, but more than 10% will sustain neurologic injuries leading to significant learning disabilities, cerebral palsy, or mental retardation later in life. (Page 665, first column). 

Portmann-Lanz also teaches “[a]utologous transplantation of MSCs with neurogenic potential derived from the placenta would therefore be an attractive treatment strategy for the prevention or treatment of perinatal brain damage potentially leading to long-term neurologic morbidity.” (Page 665, first column). 
As such, Portmann-Lanz provides an explicit teaching, suggestion, and motivation to utilize placental derived NPCs, including the NPCs taught by Igura, to treat injuries to the central nervous system, i.e., brain injury, with a reasonable expectation of success. Stated another way, Portmann-Lanz provides a clear roadmap to obtain the claimed method utilizing the NPCs taught by Igura to treat brain injury. Indeed, Portmann-Lanz teaches “[c]horion- and villous stroma-derived cells showed a significant better . . . neurogenic differentiation potential than amnion-derived cells.” (Page 672, first column).

Portmann-Lanz teaches: 
Brain injury in the premature infant is the most serious problem in perinatal medicine and includes a variety of neuropathologic lesions. The great majority of neonatal brain damage cases are an acquired form of neuronal injury. Three major etiologies have been described: hypoxia-ischemia (e.g., perinatal asphyxia), maternal-fetal infection, and excitotoxicity. Additional risk factors for the development of periventricular white matter injury (PWMI) include prematurity, bradycardia, intrauterine growth retardation, and preeclampsia. (Page 1, first and second columns). (Page 1, first and second columns).



Regarding claim 13, Portmann-Lanz et al. further teach CD133 and nestin-positive neural progenitor cells (neurogenic differentiation of all placenta-derived cells, neural progenitor cells 
In addition, before the effective filing date of the invention Jones et al. teach term human placental stem cells generated from villous tissue (after delivery) (I-CSC) express SOX2 and vimentin (see for example, p. 7 Figure 5d, % expression of SOX2 correlated to I-CSC, and p. 3 right-hand column last paragraph, p. 11 left-hand column 2nd paragraph, and p. 6 left-hand column last paragraph), and expression of Oct-4 in human placental stem cells generated from villous tissue (after delivery) (I-CSC) (see figure 5b % expression of OCT4A all variants in I-CSC) As such contrary to applicant’s arguments cited prior art inherently teach the claimed neural progenitor cells.

Further motivation to transplant the claimed placenta derived neural progenitor cells into a brain of a mammal with birth-induced acute asphyxia/hypoxia brain injury is provided by Gonzales-Portillo et al. who teach stem cell therapy for neonatal hypoxic-ischemic encephalopathy (HIE) (see for example, p. 3 left-hand column 2nd and 3rd paragraphs - Continued on right-hand column), and further teach “In parallel, placental tissue obtained during prenatal chorionic villous sampling or at delivery can be a good source of autologous stem cells which can be transplanted during the last month of gestation or the first few months after delivery if neurodegeneration is detected in the baby.” (p. 3 right-hand column 1st paragraph lines 18-23).
 	
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that teaches chorion- and villous stroma-derived cells showed a significant better neurogenic differentiation potential (as taught by Portmann-Lanz) and further knowing that placental tissue obtained during chorionic villous sampling at delivery can be a good source of autologous stem cells which can be transplanted during the last month of gestation or the first few months after delivery if neurodegeneration is detected in the baby (as taught by Gonzales-Portillo et al.) would have been motivated to apply the prior art teachings with a reasonable expectation of success in isolating, culturing, and generating neural progenitor cells from placental villous tissue of a term mammalian placenta, the st paragraph), all placenta-derived cells expressed surface cell markers, CD73 and CD90 positive, and CD34 and HLA-DR (MHC II) negative, and CD133 and nestin-positive neural progenitor cells. Because, Igura et al. teaches progenitor cells (PDMPCs) from chorionic villi, i.e., villous tissue, of term human placenta expressing CD90 and CD73 surface markers, do not express CD34 and HLA-DR, and further teach progenitor cells after neural differentiation express neural stem/progenitor cell markers nestin and CD133. Because, Jones et al. teach term human placental stem cells generated from villous tissue after delivery express SOX2, vimentin, and Oct-4. The motivation would be in Gonzales-Portillo et al. who teach stem cell therapy for neonatal hypoxic-ischemic encephalopathy (HIE), and further teach “In parallel, placental tissue obtained during prenatal chorionic villous sampling or at delivery can be a good source of autologous stem cells which can be transplanted during the last month of gestation or the first few months after delivery if neurodegeneration is detected in the baby”.


Regarding claim 21 and 22, Igura and Portmann-Lanz do not explicitly teach a step of enzymatically digesting the placental villous tissue (claim 21), and using enzymes trypsin and DNAse (claim 22). 
However, Semenov teaches human placenta-derived mesenchymal stem cells can be readily isolated from term placentas digested with trypsin and DNAse (FIG. 1; page 2, cell isolation). One of ordinary skill in the art would have been motivated to modify Igura and Portmann-Lanz in view of Semenov in order to advantageously utilize art-recognized methods of digesting placental tissue to with prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.

Conclusions:
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651